NO. 07-04-0019-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                NOVEMBER 3, 2005
                         ______________________________

                                 VIVIAN COONS, et al.,

                                                              Appellants

                                            v.

                       TERRY COUNTY APPRAISAL DISTRICT,

                                                     Appellee
                       _________________________________

              FROM THE 121st DISTRICT COURT OF TERRY COUNTY;

                    NO. 15,803; HON. KELLY MOORE, PRESIDING
                        _______________________________

                              MEMORANDUM OPINION
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Vivian Coons, Bank of America, as Trustee of the Vivian Coons Trust, Jack Walker,

as Executor of the Estate of Christina J. Coons, deceased, and as Trustee of the Michael

Arthur Coons Revocable Trust, the Michael A. Coons Trust under the will of Christina J.

Coons, the Terry Dean Coons Revocable Trust, the Terry Dean Coons Revocable Trust

under the will of Christina J. Coons, the Ronda S. Caldwell Revocable Trust, the Ronda

S. Caldwell Trust under the will of Christina J. Coons, the Mark C. Coons Trust 1, the Mark
C. Coons Revocable Inter Vivos Trust, the Mark C. Coons Trust under the will of Christina

J. Coons, the Gima D. Coons Trust 1, the Gima D. Coons Revocable Inter Vivos Trust, and

the Gima D. Coons Trust under the will of Christina J. Coons (the Coons) appeal from a

judgment denying them recovery against the Terry County Appraisal District (Terry District).

Though couched in different words, the issues raised by the Coons mirror those asserted

by Devon Energy Production Company, L.P. and PennzEnergy Exploration and Production,

L.L.C. in our cause number 07-04-0005-CV. Furthermore, the opinion we issued today in

that case controls the outcome here. So we incorporate that opinion into this one and

affirm the judgment.

         The record at bar disclosed that Terry District’s appraisals comported with the

authority and analysis discussed in our opinion in 07-04-0005-CV. In other words, Terry

District included within its assessments only those portions of the reserves located within

Terry County. Accordingly, we overrule each issue and affirm the judgment of the trial

court.



                                                 Per Curiam




                                             2